                        UN ITED STA TES DISTRICT COU RT FO R THE
                              SO UTH ERN DISTRICT OF FLOR ID A
                  C ase N um ber:17-20702-C R-M A R T1NE Z/O TA ZO -% YE S

 UN ITED STA TES OF A M ERICA ,

        Plaintiff,
 VS.


 COSM E DANIEL ENRIQUE VASQUEZ,
        D efendant.


                 O R D ER A DO PTIN G REPO R T A ND R EC O M M EN DA TIO N S
                             O N CO UN SEL'S C JA V O U CH ER

       TH IS CA U SE cam e before the Courtupon the Reportand Recom m endation on Counsel's

CriminalJusticeActVoucher 113C.0624804 issued by United StatesM agistrateJudgeAlicia M .

Otazo-ReyesonDecember11,2018 (ECFNo.2851. M agistrateJudgeOtazo-Reyes,recommends
thatthisCourt,approve the CJA V oucherand thatJuan D e JesusGonzalez,Esq.,bepaid atotalsum

of$16,794.67. Theparties were afforded the opportunity to file objectionsto the Reportand
Recom m endations,how evernone w ere tiled.

       A ccordingly,the Courthas considered the Reportand Recom m endation,the pertinentparts

of the record,for the reasons stated in the Reportofthe M agistrate Judge,and upon independent

review ofthe file and being otherw ise fully advised in the prem ises,itis

       ORDERED AND ADJUDGED thatunitedStatesM agistrateludgeAliciaM .Otazo-Reyes's

ReportandRecommendationsLECFNo.2851,isherebyADOPTED andAFFIRM ED.
       DONEANDORDEREDinChambersatMiami,Florida,this ? dayofJanuary,2019.

                                                                 #

                                                     JO SE .M A RTIN EZ
                                                     UN IT D STA TES D ISTRICT JU D GE

Copiesprovided to:
M agistrate Judge Otazo-Reyes
Juan De JesusG onzalez,Esq
CJA A dm inistrator
